DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of species H, figures 24 and 25, in the reply filed on 11/15/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Upon further reviewing, claim 2 is also withdrawn for pertaining to non-elected embodiments.  Claims 1, 3, 7, 12-16, 21 and 26-41 are being examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim 1 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Flacht (10,670,107).
Re: claim 1, Flacht shows a hydraulic damper assembly, as in the present invention, comprising:
a housing 3, 81 disposed on a center axis extending between a first end and a second end defining a fluid chamber extending along said center axis for containing a working fluid;
a main piston 4 slidably disposed in said fluid chamber dividing said fluid chamber into a first chamber 12 and a second chamber 11, said first chamber extending between said first end and said main piston and said second chamber extending between said second end and said main piston;
a piston rod 5 extending along said center axis and attached to said main piston for moving said main piston between a compression stroke and a rebound stroke;
an additional piston 8, located in said fluid chamber, coupled to said piston rod and axially spaced from said main piston to provide an additional damping force during said compression stroke and said rebound stroke;
said additional piston including a main body 83 defining a compression channel 87, 834 and a rebound channel 84, 862 for allowing the working fluid to flow through said additional piston during said compression stroke and said rebound stroke, respectively;
a securing member 831 attached to said piston rod for securing said additional piston to said piston rod, said securing member defining an outer groove extending radially inwardly toward said center axis; and
a piston ring 832 located in said outer groove between said additional piston and said securing member, wherein said piston ring is radially spaced from said securing member to allow said piston ring to move radially between an expanded position and a compression position, with said expanded position being defined as said piston ring being spaced from said housing 3, 81 and said compressed position being defined as said piston ring being in engagement with said housing to align said additional piston with said housing.

Allowable Subject Matter
Claims 3 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Re: claim 3, Flacht shows the threaded engagement is between the securing member and the additional piston main body, not the piston rod.
Re: claim 7, Flacht lacks a rebound retainer as claimed.
Claims 12-16, 21 and 26-41 are allowed.
Re: claim 12, Flacht shows a hydraulic damper similar to the claimed hydraulic damper.  However, Flacht lacks a retainer as claimed.
Re: claims 26 and 34, Goetz et al. (DE 102013008887) is considered to be the most pertinent prior art.  Goetz shows an additional piston in figure 1, similar to the claimed additional piston, comprising: a main body 19 having a compression channel and a rebound channel, not numbered; said main body having a bottom portion surround the bottom portion of the rivet with surface 34 and a top portion engaging shoulder 36 and surface 27; the top portion and the bottom portion engaging one another to define a hollow for the rivet with surface 34 to go through; a rebound retainer 16 define a first central hole for rod 11, a plurality of radially spaced passages 31; said rebound retainer including a collar to define a cavity 15 for receiving the main body.  Goetz lacks a fluid communication between the central hole and the plurality of radially spaced passages and the hollow.  Goetz also lacks one vane to limit deflection of the valve stack.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Soromenho, Flacht et al., Bruno, Slusarczyk, Kasprzyk, Kus, Grzesik and Baldoni are cited for other hydraulic dampers.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lan Nguyen whose telephone number is (571)272-7121. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Xuan Lan Nguyen/                                                                            Primary Examiner, Art Unit 3657